No question having been raised on the trial as to the order of the court for a special venire or fixing the day of trial, it is not necessary that these orders of the court be set out in the record. They are presumed to have been in all things regular. White v. State, 209 Ala. 546, 96 So. 709; Acts 1915, p. 708.
Count 2 of the indictment follows the language of Code 1907, § 7161, form 96, except as to the description of the place from which the money was taken. As to this the description comes within the rule making the charge one of robbery. The second count was not subject to the demurrer. In an indictment charging robbery, it is not necessary to charge that the property forcibly taken was carried away.
The evidence shows that the confession made by the defendant was voluntary and therefore was admissible. The record shows that the court ascertained the confession to have been voluntarily made before such confession was admitted. The other questions raised on admission of evidence are free from error.
On application for new trial the presiding judge evidenced a degree of patience and leniency towards the defendant in the preparation and presentation of evidence to an unusual degree. He had all the parties and witnesses before him, had the opportunity to observe their demeanour, and had the benefit of the "Atmosphere of the trial."
Giving to the findings of the court presumptions to which they are entitled, we cannot say that the court erred in overruling the motion. We find no error in the record, and the judgment is affirmed.
Affirmed.